Case 1:19-cv-02168-LDH-SJB Document 18 Filed 08/28/19 Page 1 of 1 PageID #: 56

                             THE MARKS LAW FIRM, P.C.

                                      August 28, 2019

Via: ECF
Honorable Sanket J. Bulsara
United States Magistrate Judge
United States Courthouse
225 Cadman Plaza East, Courtroom 324N
Brooklyn, NY 11201


               RE:    Prisciliano Cristobal Bonifacio v. Jorge Aldaz et al.
                      Docket: 1:19-cv-02168-LDH-SJB


Dear Judge Bulsara,

        The Parties respectfully request an adjournment of the Initial Conference currently
scheduled for August 30, 2019. The Parties are engaged in settlement discussions and believe
they may be able to come to a resolution prior to further litigation. Therefore, in order to
preserve judicial resources and reduce litigation costs, the Parties request a thirty (30) day
adjournment of the Initial Conference in order to engage in settlement negotiations. This is the
third request for an adjournment.

       We thank you and the Court for its time and consideration on this matter.



                                                              Respectfully Submitted,

                                                           The Marks Law Firm, P.C.




                                                     By:
                                                               Bradly G. Marks




                      175 Varick Street, 3rd FL, New York, New York 10014
                T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                     www.markslawpc.com
